104 F.3d 376
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles Edward THOMPSON, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 96-7050.
United States Court of Appeals, Federal Circuit.
Dec. 11, 1996.Rehearing Denied; Suggestion for Rehearing In Banc DeclinedJan. 23, 1997.

Vet.App.
DISMISSED.
Before MAYER, MICHEL, and RADER, Circuit Judges.
PER CURIAM.


1
Charles Edward Thompson seeks review of the Court of Veterans Appeals' (CVA) dismissal of his appeal for failure to file a timely notice of appeal, No. 93-264 (July 11, 1996).  We dismiss for lack of jurisdiction.


2
Thompson asks this court to "declare that [his] appeal [to the CVA] was and is timely filed."   Our jurisdiction to review a CVA decision is narrow.  In particular, this court may review the validity or interpretation of a statute or regulation or an interpretation of a constitutional provision.  38 U.S.C. § 7292(c) (1994).  Moreover, unless a case "presents a constitutional issue," this court "may not review (A) a challenge to a factual determination, or (B) a challenge to a law or regulation as applied to the facts of a particular case."  Id. § 7292(d)(2);  Livingston v. Derwinski, 959 F.2d 224, 225-26 (Fed.Cir.1992).  This case does not involve statutory, regulatory, or constitutional interpretation or concern statutory or regulatory validity.  Nor does it raise any legitimate constitutional issues.  We therefore lack jurisdiction to consider the timeliness of Thompson's appeal to the CVA.